 

Exhibit 10.1

 

    Bank Use Only:   Customer Number  

 

      Account Number  

 

       

 

 

RBC BANK      

Amended and Restated

 

Commercial Promissory Note

 

$1,112,827.00    Greenville, South Carolina    November 5, 2010 Term Loan   

WHEREAS, COMPUTER SOFTWARE INNOVATIONS, INC. (“Borrower”) with a mailing address
of 900 East Main Street, Suite T, Easley, South Carolina 29640, executed that
certain Commercial Promissory Note from Borrower to RBC Centura Bank (now known
as RBC Bank (USA)) (“Bank”), dated January 2, 2007, as modified by that certain
Modification Agreement dated November 14, 2008 (the “Original Note”) pursuant to
that certain Second Amended and Restated Loan and Security Agreement by and
between Borrower and Bank dated September 14, 2007; as amended by a Modification
to Revolving Facility dated June 30, 2008; as further amended by a Modification
Agreement dated September 11, 2008; as further amended by a Modification
Agreement dated December 21, 2009; and as further amended by a Modification
Agreement dated June 25, 2010 (the “Loan and Security Agreement”).

WHEREAS, Bank and Borrower have agreed to modify certain terms of the Loan and
Security Agreement and Original Note and desire to amend and restate the
Original Note in its entirety.

FOR VALUE RECEIVED, Borrower promises to pay to Bank, or order, the sum of One
Million One Hundred Twelve Thousand Eight Hundred Twenty Seven and No/100
Dollars ($1,112,827.00), together with interest at the rate and payable in the
manner hereinafter stated. Principal and interest shall be payable at any
banking office of Bank in the city or town indicated above, or such other place
as the holder of this Note may designate.

Interest Rates

Except as provided below, prior to maturity of this Note, interest will accrue
on the unpaid principal of this Note at an interest rate per annum equal to
2.50% plus the LIBOR Base Rate. The “LIBOR Base Rate” is the London Interbank
Offer Rate for U.S. Dollars for a term of one month which appears on Bloomberg
Professional screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

Upon the occurrence of an Event of Default under this Note, but prior to
maturity of this Note, at Bank’s option, interest will accrue on the unpaid
principal of this Note at the Default Rate. After maturity of this Note, until
this Note is paid in full, interest will accrue on the unpaid principal of this
Note, and all unpaid interest, fees, premiums, charges and costs and expenses,
at the Default Rate. Except as otherwise set forth herein, the Default Rate will
be



--------------------------------------------------------------------------------

equal to the lesser of (i) the maximum rate of interest that may be charged to
and collected on commercial loans without violating applicable law or (ii) five
percent (5.0%) plus the pre-default interest rate otherwise applicable
hereunder.

This is a variable rate note. The rates at which interest accrues under this
Note may change from time to time. Any changes in the interest accrual rates
will equal changes in the variable rate index to which such interest rates are
tied. Bank will not have any obligation to notify Borrower of adjustments in any
interest rates under this Note or any of the other Loan Documents. Adjustments
to any rate of interest will be effective as of the first day of following
month.

All interest payable under this Note will be calculated monthly and will accrue
daily on the basis of the actual number of calendar days elapsed and a year of
three hundred sixty (360) calendar days. All accrual rates of interest under
this Note will be contract rates of interest, whether a pre-default rate or a
default rate, and references to contract rates in any Loan Documents executed
and delivered by Borrower or others to Bank in connection with this Note will be
to such contract rates.

Payment Terms

Prior to maturity of this Note, principal and interest will be paid as follows:
thirty (30) equal consecutive monthly payments of principal in the amount of
Forty Thousand and No/100ths Dollars ($40,000.00) each, together with accrued
but unpaid interest, commencing on December 1, 2010, and continuing on the same
day of each calendar month thereafter until April 30, 2013, when one final
payment of the entire balance of principal, interest, fees, premiums, charges
and costs and expenses then outstanding on this Note will be due and payable in
full.

In the event that any payment is due on a calendar day that is not a Business
Day, then such payment will be due on the next calendar day that is a Business
Day.

If Borrower has authorized Bank, or in the future authorizes Bank, in writing,
to automatically draft Borrower’s payments under this Note, then on each payment
date Bank will draw or debit from the demand deposit account or other account
Borrower has designated for such purpose, as shown on Bank’s records, the amount
of the payment then owing, and Bank will draw or debit from such designated
account any other amounts Borrower then owes Bank under this Note and under any
of the other Loan Documents. Bank generally will provide Borrower approximately
ten (10) calendar days prior notice of each draw or debit, but Bank’s failure to
provide Borrower prior notice will not limit, negate or otherwise affect Bank’s
right to draw or debit, or Borrower’s obligation to have sufficient available
funds on deposit at the time Bank draws or debits Borrower’s account. Bank’s
right to draw upon or debit Borrower’s account will not relieve Borrower of its
repayment obligations under this Note and the other Loan Documents, and the lack
of available funds to pay the amount due at the time Bank draws upon or debits
Borrower’s account will be an Event of Default under this Note.

Payments made under this Note will be applied in such order as Bank, in its
discretion, determines appropriate, unless applicable law mandates a specific
order for application of payments. Payments received on a day other than a
business day will be deemed received by Bank on the immediately following
business day and payments received after 2:00 p.m. (local time in the place
designated above for payment) on any business day will be deemed received by
Bank on the next business day.

This Note may be prepaid in whole, or in part, at any time without any fee or
premium.

Supporting Documents

The terms of the Loan and Security Agreement are incorporated into this Note.

This Note is secured by the Security Documents.

Late Charges and Expenses

Borrower agrees to pay, upon demand by Bank, for each payment past due for
fifteen (15) or more calendar days, a late charge in an amount equal to the
lesser of (1) five percent (5%) of the amount of the payment past due or (2) the
maximum percentage of the payment past due permitted by applicable law, or the
maximum amount if not expressed as a percentage.

 

2



--------------------------------------------------------------------------------

 

If this Note is not paid in full whenever it becomes due and payable, Borrower
agrees to pay all of Bank’s costs and expenses of collection, including
reasonable attorneys’ fees.

Default and Acceleration

Any Event of Default under the Loan and Security Agreement shall constitute an
event of default (“Event of Default”) under the Note.

Upon the occurrence of an Event of Default under this Note, (1) the entire
unpaid principal balance of this Note and all interest, fees, premiums, charges,
costs and expenses owing and to be owing under this Note, will, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other Loan Documents, as well
as any additional rights and remedies it may have at law or in equity. The
failure by Bank to exercise any of its options will not constitute a waiver of
the right to exercise same in the event of any subsequent default.

General Terms

Borrower waives presentment, demand, protest and notice of dishonor.

Time is of the essence for the performance of all of Borrower’s covenants and
agreements set forth in this Note, including its payment obligations under this
Note.

Payment of this Note in whole or in part, or any other partial or full
satisfaction or discharge of Borrower’s obligations under this Note, will not
release or otherwise terminate any of the security interests or liens created by
any of the Security Documents, or entitle any person to a release or termination
thereof; the terms of each Security Document will be determinative of when and
the conditions under which any of the security interests or liens created by
such Security Document will be released or otherwise terminated.

This Note will be governed by the substantive laws of the State of South
Carolina, excluding, however, the conflict of law and choice of law provisions
thereof. Borrower submits to the jurisdiction of either the state courts of the
jurisdiction whose laws govern this Note, or a United States District Court for
any federal district in such jurisdiction, over any action or proceeding arising
from or related to this Note; and, Borrower irrevocably waives the defense of
improper venue or an inconvenient forum.

Each provision of this Note will be interpreted in a manner so as to be valid
under applicable law, but if any provision of this Note is held invalid under
such law by a court or other tribunal of competent jurisdiction, the provision
will be ineffective to the extent of such invalidity without invalidating the
remainder of such provision or the remaining provisions of this Note, or the
application thereof will be in a manner and to an extent permissible under
applicable law.

If the rate at which interest accrues under this Note exceeds at any time the
maximum contract rate which may be charged to or collected from Borrower on the
Credit Facility under applicable law, or if any fees, premiums, charges or costs
and expenses assessed against or collected from Borrower exceed those permitted
by law, then ipso facto the same will be reduced to the limits prescribed by
law; and, if Bank receives any interest, fees, premiums, charges or costs and
expenses in excess of any limits prescribed by law, such excess will be applied
to the reduction of the principal balance owing under this Note in the inverse
order of its maturity, even if not then due, or at the option of Bank, paid to
Borrower.

Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action or proceeding arising from or related to this Note.

This Note will apply to and bind Borrower’s successors and assigns. At any time
or times and without notice to Borrower or any other person, Bank may sell one
or more participations in the Credit Facility and may assign this Note in whole
or in part; and, this Note will apply to, be binding upon and inure to the
benefit of each one of and all of Bank’s participants, successors and assigns,
including any person that may administer or service this Note for any holder of
this Note or any participants in the Credit Facility. Bank may disclose
financial and other information concerning Borrower and any other person
obligated on the Credit Facility to any participant or prospective participant,
and to any assignee or prospective assignee.

 

3



--------------------------------------------------------------------------------

 

This Note and the other Loan Documents contain the entire/final agreement
between Borrower and Bank relative to the Credit Facility. Bank will be under no
obligation to extend, renew or refinance the Credit Facility, or amend, modify
or change any provision of this Note. This Note and any of the rights and
remedies of any of the parties to this Note may not be changed or waived orally,
but only by an agreement in writing signed by the party against whom enforcement
of any change or waiver is sought.

Definitions

In this Note: (1) “Borrower” refers to all signatories of this Note collectively
and severally, as the context of this Note requires, and all signatories of this
Note will be and the same are jointly and severally liable hereunder;
(2) “Credit Facility” refers to the loan, line of credit or other credit
facility evidenced by this Note; (3) “Facility Termination Date” refers to the
last day on which Borrower may request an Advance; (4) “maturity of this Note”
refers to the date on which payment of the entire balance of principal then
outstanding on this Note becomes due and payable in full, whether the stated
maturity date, by acceleration or otherwise; (5) “Note” refers to this Amended
and Restated Commercial Promissory Note, which amends and restates the Original
Note; (6) “Security Documents” refers to the security documents and supporting
obligations which reference that they secure this Note or reference that they
secure all obligations of Borrower to Bank, and includes all security documents
and supporting obligations shown on Bank’s records as being security documents
or supporting obligations that secure this Note, whether or not such security
documents or supporting obligations correctly or accurately refer to this Note;
and (7) any terms defined in the Loan and Security Agreement that are not
defined in this Note will have the meanings in this Note given thereto in the
Loan and Security Agreement, and the rules of construction or rules related to
use of terms in the Loan and Security Agreement will apply to this Note.

 

4



--------------------------------------------------------------------------------

 

EXECUTED under SEAL by the undersigned as of the day and year first above
stated.

Notice –Waiver of Right of Appraisal

The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty days after the sale of the mortgaged property apply to the court
for an order of appraisal. The statutory appraisal value as approved by the
court would be substituted for the high bid and may decrease the amount of any
deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE MORTGAGED PROPERTY.

BORROWER:

 

COMPUTER SOFTWARE INNOVATIONS, INC.   Witness:          

/s/ Wendy S. Metcalf

By:  

/s/ David B. Dechant

    Print Name:   Wendy S. Metcalf Print Name: David B. Dechant     Title: Chief
Financial Officer    

 

5